 

Exhibit 10.5

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of March __, 2016, is by and among HUTTIG BUILDING
PRODUCTS, INC., a Delaware corporation ("Parent"), HUTTIG, INC., a Delaware
corporation ("Huttig") (Parent and Huttig are sometimes collectively referred to
herein as "Borrowers" and individually as a "Borrower"), the other Credit
Parties signatory to the hereinafter defined Credit Agreement, WELLS FARGO
CAPITAL FINANCE, LLC, for itself, as a Lender, and as Agent (successor agent to
General Electric Company) for Lenders ("Agent") and the other Lenders signatory
to the hereinafter defined Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Borrowers, the other Credit Parties, Agent and Lenders are party to
that certain Amended and Restated Credit Agreement, dated as of September 3,
2010 (as heretofore or hereafter amended, restated, supplemented or otherwise
modified, the "Credit Agreement");

WHEREAS, on and subject to the terms and conditions hereof, the parties hereto
wish to amend certain provisions of the Credit Agreement as set forth herein;
and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment; capitalized terms used herein
without definition are so used as defined in Annex A to the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

1. Amendments.  Subject to the conditions set forth below, the Credit Agreement
shall be amended as follows:

(a) Section 1.4 to the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

"1.4 Use of Proceeds.  Borrowers shall utilize the proceeds of the Loans solely
to pay transaction expenses relating to the amendment and restatement of the
Existing Credit Agreement and for the financing of Borrowers' ordinary working
capital and general corporate needs.  Borrowers shall not, directly or
indirectly, use any Letter of Credit or Loan proceeds, nor use, lend, contribute
or otherwise make available any Letter of Credit or Loan proceeds to any
Subsidiary, joint venture partner or other Person that (i) is subject to any
Sanction on any specially designated nationals list maintained by OFAC or that
is operating, organized or resident in a Sanctioned Country or (ii) is owned or
controlled by any Person described in the foregoing clause (i).  Disclosure
Schedule (1.4) contains a description of Borrowers' sources and uses of funds as
of the Restatement Date, including Loans and Letter of Credit Obligations to be

 

--------------------------------------------------------------------------------

 

made or incurred on that date, and a funds flow memorandum detailing how funds
from each source are to be transferred to particular uses."

(b) Section 1.6 of the Credit Agreement is hereby amended by deleting the word
"or" at the conclusion of subsection 1.6(r), replacing the "." at the conclusion
of subsection 1.6(s) with "; or" and adding a new subsection 1.6(t) as follows:

"(t) that is the obligation of an Account Debtor that (i) is subject to any
Sanction on any specially designated nationals list maintained by OFAC or that
is operating, organized or resident in a Sanctioned Country or (ii) is owned or
controlled by any Person described in the foregoing clause (i)."

(c) Section 1.7 of the Credit Agreement is hereby amended by deleting the word
"or" at the conclusion of subsection 1.7(l), replacing the "." at the conclusion
of subsection 1.7(m) with "; or" and adding a new subsection 1.7(n) as follows:

"(n) has been acquired from an entity that (i) is subject to any Sanction on any
specially designated nationals list maintained by OFAC or that is operating,
organized or resident in a Sanctioned Country or (ii) is owned or controlled by
any Person described in the foregoing clause (i)."

(d) Section 1.9 of the Credit Agreement is hereby amended by deleting the
reference to "first Business Day" in clause (b) therein, and substituting
therefor a reference to "first day".

(e) Section 1.14 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

"1.14 Access.  Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon two (2) Business Days’ prior notice as
frequently as Agent reasonably determines to be appropriate (which with respect
to field exams under clause (c) below, shall occur at least once in any 15 month
period): (a) provide Agent and any of its officers, employees and agents access
to its properties, facilities, advisors, officers and employees of each Credit
Party and to the Collateral, (b) permit Agent, and any of its officers,
employees and agents, to inspect, audit and make extracts from any Credit
Party's books and records, and (c) permit Agent, and its officers, employees and
agents, to inspect, review and evaluate the Accounts, Inventory and other
Collateral of any Credit Party and make test verifications, including without
limitation, field examinations and collateral audits, and counts of the
Accounts, Inventory and other Collateral of any Credit Party (other than, prior
to the occurrence and continuation of an Event of Default, any verifications of
Accounts requiring communications with the Account Debtors of any Credit
Party).  If an Event of Default has occurred and is continuing, each such Credit
Party shall provide such access to Agent and to each Lender at all times and
without advance notice.  Furthermore, so long as any Event of Default has
occurred and is continuing, Borrowers shall provide Agent and each Lender with
access to their suppliers and customers.  Each Credit Party

-2-

--------------------------------------------------------------------------------

 

shall make available to Agent and its counsel reasonably promptly originals or
copies of all books and records that Agent may reasonably request.  Each Credit
Party shall deliver any document or instrument necessary for Agent, as it may
from time to time request, to obtain records from any service bureau or other
Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by such Credit Party.  Agent will give Lenders at least five (5)
days' prior written notice of regularly scheduled audits.  Representatives of
other Lenders may accompany Agent's representatives on regularly scheduled
audits at no charge to Borrowers. "

(f) Section 1.15 of the Credit Agreement is hereby amended by adding a new
subsection 1.15(e) as follows:

"(e) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Fourth Amendment, the Borrowers and Agent shall
treat (and the Lenders hereby shall authorize Agent to treat) the Loans as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i)."

(g) Section 1.16(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

"(a) If any law, treaty, governmental (or quasi‑governmental) rule, regulation,
guideline or order regarding capital adequacy, liquidity, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, liquidity, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Restatement Date, from any central bank or other Governmental
Authority increases or would have the effect of increasing the amount of
capital, liquidity, reserves or other funds required to be maintained by such
Lender and thereby reducing the rate of return on such Lender's capital as a
consequence of its obligations hereunder, then Borrowers shall from time to time
upon demand by such Lender (with a copy of such demand to Agent) pay to Agent,
for the account of such Lender, additional amounts sufficient to compensate such
Lender for such reduction.  A certificate as to the amount of that reduction and
showing the basis of the computation thereof submitted by such Lender to
Borrower Representative and to Agent shall be presumptive evidence of the
matters set forth therein."

(h) Section 3 of the Credit Agreement is hereby amended by adding new Sections
3.25 and 3.26 as follows:

"3.25 OFAC.  No Credit Party or director, officer, employee, agent, affiliate or
representative thereof, is or is owned or controlled by an individual or entity
that is currently the subject or target of any Sanction or is located,
organized, operating or resident in a country, territory or jurisdiction that is
the subject of a Sanction."

-3-

--------------------------------------------------------------------------------

 

"3.26 Anti-Corruption Laws.  Each Credit Party has conducted its business in
accordance with applicable anti-corruption laws and Sanctions and has instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws."

(i) Section 5 of the Credit Agreement is hereby amended by adding a new Section
5.14 as follows:

"5.14 Anti-Corruption Laws.  Each Credit Party shall conduct its business in
compliance with applicable anti-corruption laws and Sanctions and maintain
policies and procedures designed to promote and achieve compliance with such
laws."

(j) Annex A to the Credit Agreement is hereby amended as follows:

(i) By amending the definition of " Interest Payment Date " thereof by deleting
the reference to "first Business Day" in clause (a) therein, and substituting
therefor a reference to "first day".

(ii) By amending the definition of "LIBOR Rate" thereof in its entirety as
follows:

"LIBOR Rate" means, for each LIBOR Period, a rate of interest (in no event less
than zero) determined by Agent equal to the offered rate per annum for deposits
of Dollars for the applicable LIBOR Period that appears on Reuters Screen LIBOR
01 Page as of 11:00 a.m. (London, England time) two (2) Business Days prior to
the first day in such LIBOR Period.  If no such offered rate exists, such rate
will be the rate of interest (in no event less than zero) per annum, as
determined by Agent at which deposits of Dollars in immediately available funds
are offered at 11:00 a.m. (London, England time) two (2) Business Days prior to
the first day in such LIBOR Period by major financial institutions reasonably
satisfactory to Agent in the London interbank market for such LIBOR Period for
the applicable principal amount on such date of determination.

(iii) By amending the definition of "Real Estate Borrowing Base" thereof in its
entirety as follows:

"Real Estate Borrowing Base" means, as of any date determined by Agent, from
time to time, an amount equal to the lesser of (a) 50% of the appraised fair
market value of Borrowers' owned Real Estate (based on the appraisals delivered
to Agent pursuant to the Fourth Amendment) and (b) $30,000,000; provided that
the Real Estate listed as item #14 on Schedule A to the Fourth Amendment shall
not be included in the Real Estate Borrowing Base until such time as Agent and
Lenders shall have received the information and documentation with respect
thereto required pursuant to Section 5.9 within 90 days of the Fourth Amendment
Effective Date (or such later period agreed to by Agent in its sole discretion)

-4-

--------------------------------------------------------------------------------

 

including without limitation a current appraisal of such Real Estate, prepared
by an appraiser acceptable to Agent, and in form and substance satisfactory to
Agent and Lenders; provided, further, that the amount of the Real Estate
Borrowing Base shall amortize monthly on a twelve and a half-year straight-line
basis, beginning on the first day of the calendar month following the Fourth
Amendment Effective Date.

(iv) By inserting the following new definitions therein in appropriate
alphabetical order:

"Fourth Amendment" means that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of March __, 2016 by and among the Borrowers, the
other Credit Parties, Agent and the Lenders.

"Fourth Amendment Effective Date" has the meaning ascribed to it in Section 3 of
the Fourth Amendment.

"OFAC" means the Office of Foreign Assets Control of the U.S. Treasury
Department.

"Sanction" means any sanction administered or enforced by the U.S. Government
(including OFAC), the United Nations Security Council, the European Union, Her
Majesty's Treasury or other sanctions authority.

"Sanctioned Country" means a country, region or territory which is itself the
target of any Sanctions.

(k) Annex G to the Credit Agreement is hereby deleted in its entirety and
replaced with Annex I attached hereto.

(l) Annex H to the Credit Agreement is hereby deleted in its entirety and
replaced with Annex II attached hereto.

(m) Annex I to the Credit Agreement is hereby deleted in its entirety and
replaced with Annex III attached hereto.

2. Representations and Warranties of Credit Parties.  In order to induce Agent
and Lenders to enter into this Amendment, each Credit Party hereby jointly and
severally represents and warrants to Agent and Lenders that:

(a) Representations and Warranties.  After giving effect to this Amendment, no
representation or warranty by any Credit Party contained in the Credit Agreement
or any of the other Loan Documents, including this Amendment, shall be untrue or
incorrect in any material respect as of the date hereof, except to the extent
that such representation or warranty expressly relates to an earlier date.

(b) Authorization, etc.  Each Credit Party has the power and authority to
execute, deliver and perform this Amendment.  Each Credit Party has taken all
necessary action

-5-

--------------------------------------------------------------------------------

 

(including, without limitation, obtaining approval of its stockholders, if
necessary) to authorize its execution, delivery and performance of this
Amendment.  No consent, approval or authorization of, or declaration or filing
with, any Governmental Authority, and no consent of any other Person, is
required in connection with any Credit Party's execution, delivery and
performance of this Amendment, except for those already duly obtained.  This
Amendment has been duly executed and delivered by each Credit Party and
constitutes the legal, valid and binding obligation of each Credit Party,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors' rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).  No Credit Party's execution, delivery or
performance of this Amendment conflicts with, or constitutes a violation or
breach of, or constitutes a default under, or results in the creation or
imposition of any Lien upon any material property of any Credit Party by reason
of the terms of (i) any mortgage, deed of trust, material lease, material
agreement, indenture, material contract or other material instrument to which
any Credit Party is a party or which is binding upon it, (ii) any law or
regulation or order or decree of any court or Governmental Authority applicable
to any Credit Party, or (iii) the charter, bylaws, partnership or operating
agreement, as applicable, of any Credit Party.

(c) No Default.  No Default or Event of Default has occurred and is continuing,
or would result after giving effect hereto.

3. Conditions to Effectiveness.  The effectiveness of this Amendment is
expressly conditioned upon the satisfaction, and delivery to Agent (on behalf of
itself and Lenders), of each condition set forth in this Section 3 on or prior
to the date hereof (the "Fourth Amendment Effective Date"):

(a) Amendment.  Duly executed originals of this Amendment from each Credit
Party, the Agent and the Required Lenders.

(b) Revolving Notes.  Duly executed originals of Revolving Notes, or amended and
restated Revolving Notes, as applicable, for each Lender requesting such a
Revolving Note, executed by the Borrowers.

(c) Appraisals.  Recent appraisals for all of the owned Real Estate of the
Credit Parties listed on Schedule A hereto (other than item #14 listed therein),
conducted by appraiser(s) chosen by or otherwise acceptable to Agent, and in
each case in form and substance (including, without limitation, in compliance
with FIRREA appraisal requirements) reasonably satisfactory to Agent and
Lenders.

(d) Assignment Agreements.  (i) A duly executed Assignment Agreement dated March
__, 2016, by and among Wells Fargo Capital Finance, LLC, Bank of America, N.A.
and Agent and (ii) a duly executed Assignment Agreement dated March __, 2016, by
and among Wells Fargo Capital Finance, LLC, JPMorgan Chase Bank, N.A. and Agent.

(e) Other Documents.  All other agreements, certificates and other documents as
Agent may reasonably request to accomplish the purposes of this Amendment.

-6-

--------------------------------------------------------------------------------

 

4. Reference to and Effect on Loan Documents.

(a) Ratification.  Except as specifically provided in this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
each Credit Party hereby ratifies and confirms each such Loan Document.

(b) No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver or forbearance of any right, power or remedy of
Agent or any Lender under the Credit Agreement or any of the other Loan
Documents, or constitute a consent, waiver or modification (except as expressly
set forth in Section 1 hereof) with respect to any provision of the Credit
Agreement or any of the other Loan Documents.  Upon the effectiveness of this
Amendment each reference in (a) the Credit Agreement to "this Agreement,"
"hereunder," "hereof," or words of similar import and (b) any other Loan
Document to "the Agreement" shall, in each case and except as otherwise
specifically stated therein, mean and be a reference to the Credit Agreement as
amended hereby.

5. Miscellaneous.

(a) Successors and Assigns.  This Amendment shall be binding on and shall inure
to the benefit of the Credit Parties, Agent and Lenders and their respective
successors and assigns, except as otherwise provided herein.  No Credit Party
may assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder without the prior express written consent of
Agent and Lenders.  The terms and provisions of this Amendment are for the
purpose of defining the relative rights and obligations of the Credit Parties,
Agent and Lenders with respect to the transactions contemplated hereby and there
shall be no third party beneficiaries of any of the terms and provisions of this
Amendment.

(b) Entire Agreement.  This Amendment, including all schedules and other
documents attached hereto or incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.

(c) Fees and Expenses.  As provided in Section 11.3 of the Credit Agreement, the
Borrowers agree to pay on demand all fees, costs and expenses incurred by Agent
in connection with the preparation, execution and delivery of this Amendment.  

(d) Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(e) Severability.  Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

-7-

--------------------------------------------------------------------------------

 

(f) Conflict of Terms.  Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the other Loan Documents, the provision contained in
this Amendment shall govern and control.

(g) Counterparts.  This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.  Delivery of an executed signature page to this Amendment by telecopy
shall be effective as delivery of a manually executed signature page to this
Amendment.

(h) Incorporation of Credit Agreement.  The provisions contained in
Sections 11.9 and 11.13 of the Credit Agreement are incorporated herein by
reference to the same extent as if reproduced herein in their entirety, except
with reference to this Amendment rather than the Credit Agreement.

(i) Acknowledgment.  Each Credit Party hereby acknowledges its status as a
Credit Party and affirms its obligations under the Credit Agreement and
represents and warrants that there are no liabilities, claims, suits, debts,
liens, losses, causes of action, demands, rights, damages or costs, or expenses
of any kind, character or nature whatsoever, known or unknown, fixed or
contingent (collectively, the "Claims"), which any Credit Party may have or
claim to have against Agent or any Lender, or any of their respective
affiliates, agents, employees, officers, directors, representatives, attorneys,
successors and assigns (collectively, the "Lender Released Parties"), which
might arise out of or be connected with any act of commission or omission of the
Lender Released Parties existing or occurring on or prior to the date of this
Amendment, including, without limitation, any Claims arising with respect to the
Obligations or any Loan Documents.  In furtherance of the foregoing, each Credit
Party hereby releases, acquits and forever discharges the Lender Released
Parties from any and all Claims that any Credit Party may have or claim to have,
relating to or arising out of or in connection with the Obligations or any Loan
Documents or any other agreement or transaction contemplated thereby or any
action taken in connection therewith from the beginning of time up to and
including the date of the execution and delivery of this Amendment.  Each Credit
Party further agrees forever to refrain from commencing, instituting or
prosecuting any lawsuit, action or other proceeding against any Lender Released
Parties with respect to any and all Claims which might arise out of or be
connected with any act of commission or omission of the Lender Released Parties
existing or occurring on or prior to the date of this Amendment, including,
without limitation, any Claims arising with respect to the Obligations or any
Loan Documents.

[signature pages follow]

 

 

 

-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the day and year first above written.

 

HUTTIG BUILDING PRODUCTS, INC., as a

Borrower

 

By:

 

/s/ Donald E. Hake

Name:

 

Donald E. Hake

Title:

 

Corporate Controller / Treasurer

 

HUTTIG, INC., as a Borrower

 

By:

 

/s/ Donald E. Hake

Name:

 

Donald E. Hake

Title:

 

Corporate Controller / Treasurer

 

[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 

 

WELLS FARGO CAPITAL FINANCE, LLC, as a

Lender and as Agent

 

By:

 

/s/ Kai Sorenson

Name:

 

Kai Sorenson

Title:

 

Vice President

 

[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

 

By:

 

/s/ Thomas H. Herron

Name:

 

Thomas H. Herron

Title:

 

Senior Vice President

 

[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

By:

 

/s/ Pamela Eskin

Name:

 

Pamela Eskin

Title:

 

Authorized Officer

 

 

 

[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 

SCHEDULE A

Owned Real Estate at the following 14 locations:

 

1.

3601 N 34th Ave, Phoenix, AZ 85017-4402

 

2.

25 John Hancock Rd, Taunton, MA 02780-1096

 

3.

4072 Nash Rd, Cape Girardeau, MO 63701

 

4.

370 Creble Rd, Selkirk, NY 12158-2121

 

5.

8100 SW Hunziker St, Tigard, OR 97223-8259

 

6.

525 C St NW, Auburn, WA 98001-3909

 

7.

7 Gaywalk St, Augusta, ME 04330-8000

 

8.

30244 Country Road 12, Elkhart, IN 46514-8938

 

9.

36 Lenhardt Rd, Greenville, SC 29611-2412

 

10.

2194 Sage Rd, Medford, OR 97501-1345

 

11.

3375 N Wesleyan Blvd, Rocky Mount, NC 27804-8676

 

12.

350 Lasley Ave, Hanover Township, PA 18706-1429

 

13.

240 NW Industrial Pkwy, Jackson, MS 39213-8301

 

14.

123 BenBilt Pl, Greensburg, PA 15601-7658

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX I

ANNEX G (Section 9.9(a))

to

CREDIT AGREEMENT

 

LENDERS' WIRE TRANSFER INFORMATION

 

Name:

 

Wells Fargo Capital Finance, LLC

Bank:

 

Wells Fargo Bank, N.A.

 

 

420 Montgomery Street, San Francisco, CA

ABA #:

 

121-000-248

Account #:

 

4124923723

Credit to:

 

Wells Fargo Bank, N.A.

Regarding:

 

Hutting Building Products, Inc.

 

 

 

 

G-1

--------------------------------------------------------------------------------

 

ANNEX II

ANNEX H (Section 11.10)

to

CREDIT AGREEMENT

NOTICE ADDRESSES

(A)

If to Agent, at

Wells Fargo Capital Finance, LLC

10 South Wacker Dr., 13th Floor

Chicago, IL  60606

Attention: Kai Sorenson, Vice President, Relationship Manager

Telecopier No.:  312-332-0424

Telephone No.:  312-739-2245

with copies to:

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois  60601

Attention:  Kevin M. Ryan

Telecopier No.:  (312) 558-5700

Telephone No.:  (312) 558-5600

(B)

If to any Credit Party, at

Huttig Building Products, Inc.

555 Maryville University Drive

St. Louis, Missouri  63141

Attention:  Donald E. Hake

Telecopier No.:  (314) 216-2875

Telephone No.:  (314) 216-8793

With copies to:

Bryan Cave LLP

One Metropolitan Square

211 N. Broadway, Suite 3600

St. Louis, Missouri  63102

Attention:  Harold R. Burroughs

Telecopier No.:  (314) 552-8706

Telephone No.:  (314) 259-2706

 

 

 

H-1

--------------------------------------------------------------------------------

 

ANNEX III

ANNEX I (from Annex A - Revolving Loan Commitments definition)

to

CREDIT AGREEMENT

Lender(s):

 

Bank of America, N.A,

 

$40,000,000

JPMorgan Chase Bank, N.A.

 

$40,000,000

Wells Fargo Capital Finance, LLC

 

$80,000,000

Total:

 

$160,000,000

 

 